DETAILED ACTION
                                                                                                                                                                                                        	Acknowledgment is made of the preliminary amendment filed on 3/20/2020.  Claims 1-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 fails to further limit the security device as claimed in claim 1 from which claim 9 depends. Instead, claim 9 introduces a method for verifying a security device.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herranen et al. (US 10,943,162) (hereinafter referred to as ‘Herranen’).
Herranen teaches
Regarding claim 1, a security device having at least two security features, where at least one of said security features is a tamper-evident security feature (visually detectable markings 90), which is configured to alter irreversibly upon a mechanical tampering with the security device, and at least one other of said security features is a robust security feature (modulating structure STR1 and STR2), which is robust against the mechanical tampering with the security device, wherein the at least two security features can be extracted from at least one image of the security device with a programmable device having a camera (imaging unit CAM1) at least in an intact state of the security device;
the security device according to claim 1, wherein the at least two security features can be extracted from at least one image of the security device with a programmable device having a camera also in a tampered state of the security device (paragraph 95);
the security device according to claim 1 wherein in an intact state of the security device, the at least one tamper-evident security feature of the security device assumes a pre-determined value or state (paragraph 73);

the security device according to claim 1 attached to an object wherein the at least one tamper-evident security feature and the at least one robust security feature are features of a structure, which is partitioned into at least two sections, wherein at least one section has stronger adhesion to the object and at least one other section has stronger adhesion to a carrier material of the security device and the structure partially destroying or splitting the security device if the security device is being tampered with, where the at least one robust security feature is distributed among the at least two sections, such that the at least one section remaining on the object and/or the at least one other section can be authenticated (see figure 8a);
the security device according to claim 1, wherein the at least two security features are properties of partially or completely overlapping parts of the security device;
the security device according to claim 1 wherein at least one security feature is a random or unique security feature;
the security device according to claim 1 wherein the security device comprises an identifier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 25, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876